Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3rd 2021 has been entered.
 
DETAILED ACTION
Status of Claims
Note: The amendment of December 3rd 2021 has been considered.
Claims 18, 26, 27, 32, 34-36, 42-47, 49 and 55-72 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Double Patenting
In view of the claim amendments filed on May 17th
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 U.S. Patent No. 9,700,067.
Regarding claim 18: Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 18 of the current application recites a meat replica product, whereas claim 1 ‘067 recites a ground beef-like food product that is the same or similar to the meat replica of the current application. The difference between claim 18 of the current application and claim 1 '067 lies in the fact that claim 1 of '067 includes more limitations and are thus narrower and anticipates claim 18 of the current application. Accordingly, claim 18 of the current application is not patentably distinct from claim 1 of ‘067.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,826,772.
Regarding claim 18: Although the claims at issue are not identical, they are not patentably distinct from each other, because claim 18 of the current application recites a meat replica product, whereas claim 1 of ‘772 recites a ground beef-like food product that is the same or similar to the meat replica of the current application. The difference between claim 18 of the current application and claims 1 of '772 lies in the fact that claim 1 of '772 includes more limitations and are thus narrower and anticipates claim 18 of the current application. Accordingly, claim 18 of the current application is not patentably distinct from claim 1 of ‘772.

Claims 18, 26-27, 32, 34-36 and 42-47 and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31, 32, 34-42, 44, 46, 48-51 and 59-73 of copending Application No. 15/985,694.
Regarding claims 18, 26-27, 32, 34-36 and 42-47 and 49: Although the claims at issue are not identical, they are not patentably distinct from each other, because 18, 26-27, 32, 34-36 and 42-47 and 49 of the current application recite a meat replica product, whereas claims 31, 32, 34-42, 44, 46, 48-51 and 59-73 and 54-65 of ‘694 recite a ground beef-like food product that is the same or similar to the meat replica of the current application. The difference between claims 18, 26-27, 32, 34-36 and 42-47 and 49 of the current application and claims 31, 32, 34-42, 44, 46, 48-51 and 59-73 of ‘694 lies in the fact that the '694 claims include more limitations and are thus narrower and anticipate claims 18, 26-27, 32, 34-36 and 42-47 and 49 of the current application. Accordingly, claims 18, 26-27, 32, 34-36 and 42-47 and 49 of the current application are not patentably distinct from claims 31, 32, 34-42, 44, 46, 48-51 and 59-73 of ‘694. This provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792